This is an appeal from the judgment of the district court of Mayes county. Plaintiff in error was plaintiff below. The plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, plead, or otherwise appear in this cause on appeal, nor has any excuse been offered for failure to do so.
In the case of City National Bank v. Coatney,122 Okla. 233, 253 P. 481, it is held that:
"Under this condition of the case this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where plaintiff in error files brief and cites authorities therein which reasonably support and sustain the assignments of error, reverse the judgment of the lower court in accordance with the prayer of the petition in error." See Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34; Lawton National Bank v. Ulrich, 81 Okla. 159,197 P. 167.
In this case plaintiff in error prays that this cause be reversed and the judgment be rendered in favor of the plaintiff, and that plaintiff be restored all rights it has lost by reason of said judgment.
We find upon examination that the authority cited in plaintiff in error's brief reasonably supports the contention of plaintiff, and therefore reverse the judgment of the trial court and direct it to vacate its former judgment and enter judgment in favor of plaintiff in error in all matters involved in this appeal.